DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 5/10/2021. Claims 1, 7, 11, 12 and 15-17 have been amended. Claims 9 and 14 have been cancelled. No claims have been added. Claims 1-8, 10-13 and 15-20 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner Notes that there appear to be some noteworthy features in Figure 10 of the Applicant’s drawing as filed which incorporated in the claims would help the Applicant overcome the applied prior art and expedite prosecution in a more favorable manner. An interview may be helpful clarify outstanding issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 10, 12, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 2020/0059896 (hereinafter Xu), Singh et al. US 2019/0372690 (hereinafter Singh), and Liu et al. US 2020/0059404 (hereinafter Liu) and Jheng et al. US 2018/0279168 (hereinafter Jheng).

Regarding claim 1, XU teaches an operation method of a terminal in a communication system [XU, Figure 1, ¶53-¶55 (communication method and system)], the operation method comprising: 
	receiving from the first base station a radio link failure (RLF) triggering condition (the eNB sends to the terminal/UE a related RLF trigger condition [XU, ¶74 (during an exceptional event comprising an RLF, steps must be performed according to a trigger condition of ¶81) & ¶81 (the trigger condition comprises the selection and/or stopping manner of resource usage)]). Xu also teaches measuring the radio link based on the first threshold included in the RLF trigger condition; and 
	measuring (interpreted as sensing quantified of signal strength) a radio link based on the first threshold (XU, ¶77) included in the RLF triggering condition (Sensing radio resources by a selection process based on an exceptional event such as a Radio Link Failure (RLF) [XU, ¶71-78]); but does not explicitly teach the lower and higher thresholds in combination, in addition to the trigger condition including the first threshold.

Singh is relied upon to teach measuring the radio link based on the first threshold included in the RLF trigger condition [Singh, ¶155 Singh’s measuring of the radio link based on a threshold for consecutive blockage detection signal failures which is part of the RLF trigger condition]; and 
Singh is relied upon to teach determining that the problem of the radio link is detected when a number of unsynchonization detected in the radio link is more than the first threshold [Singh, ¶155 Singh’s measuring of the radio link based on a threshold for consecutive blockage detection signal failures, wherein the unsychronization detected is categorized under blockage detection of signal failures].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Xu, indicating a system and method of receiving radio link failure conditions, with the teachings of Singh, indicating that the radio link failure is noted based on a comparison of experienced performance metrics to a threshold sent to the UE by the eNB. The resulting benefit would have been the ability to set or adjust the system to detect when key performance indicators are showing signs of link degradation, but it does not teach wherein the first threshold being configured to be less than a third threshold for triggering a second recovering procedure in a normal communication service over than the low latency communication service. 
However, Liu teaches wherein the first threshold (the URLLC threshold is disclosed as being set to a budget of 1ms) being configured to be less than a third threshold for triggering a second recovering procedure in a normal communication service over than the low latency communication service. ((the 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Xu and Singh, indicating a system and method of receiving radio link failure conditions based on observed thresholds, with the teachings of Liu, indicating the presence of a plurality of thresholds for lower strict latency tolerances and higher less strict tolerances. The resulting benefit would have been the ability to enforce the flow of higher priority low 
Jheng teaches wherein there is a performing of a recovering procedure following the detection of a problem with the radio link [Jheng, ¶79]. Jheng also teaches wherein recovering procedure is determined based on the comparison of unsynchronization detected in the radio links for low latency and other than low latency services to their corresponding thresholds of predefined values ( which correspond to condition measureable real numbers) [Figure 12 ¶79-80, ¶83-¶84 (latency, measureable thresholds, RLM - OOS, RLF detection & Recovery) and ¶101-¶104 (measureable thresholds)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Xu, in view of Singh and Liu indicating a wireless method and system of receiving radio link failure conditions based on observed thresholds, with the teachings of Jheng indicating the performing recovery procedures based on the detection of the radio link problem. The resulting benefit of the combination would have been the ability to improve end user experience by more effectively managing connections based on monitored network conditions.


	Regarding claim 12, XU teaches an operation method of a base station in a communication system [XU, Figure 1, ¶53-¶55 (communication method and system, including a base station and UE)], the operation method comprising: 
	configuring a radio link failure (RLF) triggering condition according to requirements of a low-latency communication service [XU, ¶63-73(the base station may configure resource selection information that is transmitted from the base station to the UE terminal for selecting resources from an exception resource pool (able to satisfy delay demands-low latency) configured by the base station when an exceptional event occurs such as a radio link failure)]; and 

Singh is relied upon to teach that the trigger condition is also including a first threshold of low-latency communication service for detecting unsyncronization [Singh, Figure 5, ¶42, ¶112-¶113 and ¶155 (the eNB, wherein the detection latency information for the UE comprises a threshold for consecutive blockage detection signal failures, which is interpreted by the Examiner as an unsynchronization in low latency communication.)].
It would have been obvious to one of ordinary skill in the art before time of the effective filing date of the invention to combine the teachings of Xu, indicating a system and method of receiving radio link failure conditions, with the teachings of Singh, indicating that the radio link failure is noted based on a comparison of experienced performance metrics to a threshold sent to the UE by the eNB. The resulting benefit would have been the ability to set or adjust the system to detect when key performance indicators are showing signs of link degradation, but it does not teach wherein the lower threshold is less than a secondary (noted in the claim as a third) threshold for other than low latency normal communication service 
However, Liu teaches wherein the first threshold (the URLLC threshold is disclosed as being set to a budget of 1ms) being configured to be less than a third threshold for triggering a second recovering procedure in a normal communication service over than the low latency communication service. ((the mMTC and LTE, being normal communication other than URLLC/low latency communication, threshold (interpreted as the third threshold) is disclosed as being set to a budget of several seconds (or it could be several hundred milliseconds for eMBB as per ¶15-¶16 of Liu. Note that Liu in ¶40 discloses that the normal communication service of LTE also may include a configuration threshold of 200milliseconds). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Xu and Singh, indicating a system and method of receiving radio link failure conditions based on observed thresholds, with the teachings of Liu, indicating the presence of a plurality of thresholds for lower strict latency tolerances and higher less strict tolerances. The resulting benefit would have been the ability to enforce the flow of higher priority low latency traffic for an enhanced user experience, but it does not teach wherein there is a performing of a recovering procedure following the detection of a problem with the radio link.
Jheng teaches wherein there is a performing of a recovering procedure following the detection of a problem with the radio link [Jheng, ¶79]. Jheng also teaches wherein recovering procedure is 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Xu, in view of Singh and Liu indicating a wireless method and system of receiving radio link failure conditions based on observed thresholds, with the teachings of Jheng indicating the performing recovery procedures based on the detection of the radio link problem. The resulting benefit of the combination would have been the ability to improve end user experience by more effectively managing connections based on monitored network conditions.

	Regarding claim 17, XU teaches a terminal in a communication system [XU, Figure 1, ¶53-¶55 (communication system)], the terminal comprising a processor 120 and a memory 121 storing at least one instruction, wherein, when the at least one instruction is executed by the processor [XU, Figure 12], the processor is configured to: 
	receive from a first base station a radio link failure (RLF) triggering condition configured (trigger condition for selecting transmitting information-wherein the trigger condition is that which stipulates that the sending manner must meet a delay requirement/demand) [XU, ¶82-83 ];  
	measure (interpreted as sensing quantified of signal strength) the radio link based on the RLF triggering condition  (Sensing radio resources by a selection process based on an exceptional event such as a Radio Link Failure (RLF) [XU, ¶71-78]); but does not explicitly teach the lower and higher thresholds in combination, in addition to the trigger condition including the first threshold.
Singh is relied upon to teach that the trigger condition is also including a first threshold of low-latency communication service for determining whether a problem has occurred in a radio link between 
Singh is relied upon to teach measuring the radio link based on the first threshold included in the RLF trigger condition [Singh, ¶155 Singh’s measuring of the radio link based on a threshold for consecutive blockage detection signal failures which is part of the RLF trigger condition]; and 
Singh is relied upon to teach determining that the problem of the radio link is detected when a number of unsynchonization detected in the radio link is more than the first threshold [Singh, ¶155 Singh’s measuring of the radio link based on a threshold for consecutive blockage detection signal failures, wherein the unsychronization detected is categorized under blockage detection of signal failures].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Xu, indicating a system and method of receiving radio link failure conditions, with the teachings of Singh, indicating that the radio link failure is noted based on a comparison of experienced performance metrics to a threshold sent to the UE by the eNB. The resulting benefit would have been the ability to set or adjust the system to detect when key performance indicators are showing signs of link degradation, but it does not teach wherein the first threshold being configured to be less than a third threshold for triggering a second recovering procedure in a normal communication service over than the low latency communication service. 
However, Liu teaches wherein the first threshold (the URLLC threshold is disclosed as being set to a budget of 1ms) being configured to be less than a third threshold for triggering a second recovering procedure in a normal communication service over than the low latency communication service. ((the mMTC, being other than URLLC, threshold (interpreted as the third threshold) is disclosed as being set to a budget of several seconds (or it could be several hundred milliseconds for eMBB as per ¶15-¶16 of 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Xu and Singh, indicating a system and method of receiving radio link failure conditions based on observed thresholds, with the teachings of Liu, indicating the presence of a plurality of thresholds for lower strict latency tolerances and higher less strict tolerances. The resulting benefit would have been the ability to enforce the flow of higher priority low latency traffic for an enhanced user experience, but it does not teach wherein there is a performing of a recovering procedure following the detection of a problem with the radio link.
Jheng teaches wherein there is a performing of a recovering procedure following the detection of a problem with the radio link [Jheng, ¶79]. Jheng also teaches wherein recovering procedure is 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Xu, in view of Singh and Liu indicating a wireless method and system of receiving radio link failure conditions based on observed thresholds, with the teachings of Jheng indicating the performing recovery procedures based on the detection of the radio link problem. The resulting benefit of the combination would have been the ability to improve end user experience by more effectively managing connections based on monitored network conditions.


	Regarding claim 2, the combination of XU, in view of Singh, Liu and Jheng teaches the operation method according to claim 1, further comprising 
	in response to detecting a problem of the radio link, selecting a resource within an exceptional resource pool indicated by the first base station, and performing communication with the first base station using the selected resource during a duration beginning when the problem of the radio link is detected until a timer used for declaring an RLF expires (the sensed/selected radio resources are of an exceptional resource pool and are used for data transmissions based on a detected RLF, which is a detected problem with the radio link [XU, ¶71-78 & ¶80 (transmission over selected resources based on a triggered condition) & ¶ 83-84 (transmission over the selected exception resource is terminated when there is a timeout of a corresponding timer)]);
performing a connection configuration procedure with a second base station, different from the first base station, during the duration beginning when the problem of the radio link is detected until the 

	Regarding claim 5, the combination of XU, in view of Singh, Liu and Jheng teaches the operation method according to claim 2, further comprising, when the radio link is not recovered before the timer expires, performing communication with the second base station after the timer expires [XU, ¶77-78 (2nd cell communications are performed via the cell handover being successful during prior to the timeout period, shown as pre-sensing of exceptional resources meeting threshold conditions prior to timeout period of an alternative triggering condition for stopping in ¶84 of XU.)] 

	Regarding claim 6, the combination of Xu, in view of Singh, Liu and Jheng teaches the operation method according to claim 1, wherein the RLF triggering condition is received through an RRC message, a medium access control (MAC) control element (CE), or downlink control information (DCI) [XU, ¶18 resource selection indication information is transmitted through radio resource control (RRC) signaling)]. 

Regarding claim 10, the combination of Xu, in view of Singh, Liu and Jheng teaches the operation method according to claim 1, wherein the first threshold for the low-latency communication service is a threshold for a number of unsynchronization indications [Singh, ¶155 Singh’s measuring of the radio link based on a threshold for consecutive blockage detection signal failures, wherein the unsychronization detected is categorized under blockage detection of signal failures].



	Regarding claim 18, XU, in view of Singh, Liu and Jheng teaches the terminal according to claim 17, wherein the processor is further configured to perform a connection configuration procedure with a second base station during the duration beginning when the problem of the radio link is detected until the timer expires [XU, ¶73-75, (Xu teaches that there is an exceptional event described as a cell handover which is performed on a temporary timed basis, interpreted by the Examiner as a connection configuration procedure with a second base station.) and ¶84 (wherein the exceptional event ending, timeout of a corresponding timer)]. 

Regarding claim 20, XU, in view of Singh , Liu and Jheng teaches the terminal according to claim 17, wherein the processor is further configured to, when the radio link is not recovered before the timer expires, perform communication with the second base station after the timer expires [XU, ¶77-78 (2nd cell communications are performed via the cell handover being successful during prior to the timeout period, shown as pre-sensing of exceptional resources meeting threshold conditions prior to timeout period of an alternative triggering condition for stopping in ¶84 of XU.)]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Singh, Liu and Jheng as applied to claim 2 above, and further in view of LIU et al. US 2020/0100253 (hereinafter LIU).

	Regarding claim 3, XU, in view of Singh, Liu and Jheng teaches the operation method according to claim 2, wherein, after the connection configuration procedure is completed, the terminal may connect to a second base station [XU, ¶73-75, (Xu teaches that there is a exceptional event described as a cell handover which is performed on a temporary timed basis, interpreted by the Examiner as a connection configuration procedure with a second base station.)], but it does not teach wherein an operation state of the terminal transitions from a radio resource control (RRC) connected state to an RRC inactive state. 
	However, LIU teaches wherein the operation state of the terminal transitions from a radio resource control (RRC) connected state to an RRC inactive state [LIU, ¶82 (the RRC message may be used to instruct the first terminal device to transit from the current connected state to the inactive state)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of XU, in view of Singh, Liu and Jheng indicating a communication system which determines a radio link failure condition and transitions to alternate cells via a handover with the teachings of LIU, indicating that the terminal will transition operations states from a RRC connected state to an inactive state. The resulting benefit of the combination would have been the ability for the UE terminal to conserve battery life and consume only the resources necessary for the communication needs at the time in a controlled manner.

s 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Singh, Liu and Jheng as applied to claims 2 and 17 above, and further in view of Chang et al. US 2019/0387438 (hereinafter Chang).

	Regarding claims 4 and 19, XU, in view of Singh, Liu and Jheng teaches the operation method according to claims 2 and 17, further comprising, when the radio link is recovered before the timer expires [XU, ¶ 80-84 stopping selection of exceptional communication resources based on the triggering condition when the signal quality exceeds a threshold and as a result, resuming the original communication link], but does not teach performing a connection release procedure between the terminal and the second base station after the timer expires. 
	However, Chang teaches performing a connection release procedure between the terminal and the second base station after the timer expires [Chang, ¶98 & ¶ 110 (releasing of RRC connections after the time is expired)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of XU, in view of Singh, Liu and Jheng indicating a communication system which determines a radio link failure condition and switch between resources based on a timer requirement with the teachings of Chang, indicating that the terminal will release connections to the base station based on a timer. The resulting benefit of the combination would have been the ability for the UE terminal to reduce the consumption of radio resources.

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Singh, Liu and Jheng as applied to claims 1 and 12 respectively above, and further in view of Deenoo et al. US 2019/0174554 (hereinafter Deenoo).


Wherein Deenoo teaches wherein the Radio Link Monitoring is performed with strict low latency thresholds (that is multiple low latency thresholds) while using URLLC services [Deenoo, ¶579].
It would have been obvious to combine the teachings of Xu, in view of Singh, Liu and Jheng, indicating a low latency (strict) threshold for low latency communication services which is less than non-strict latency thresholds, with the teachings of Deenoo which suggests that the low latency threshold of the combination of Xu, in view of Singh and Liu may be altered to exist in a formed invention with replicated parts having multiple low latency thresholds for URLLC communication services wherein the strict low latency thresholds are less than the non-strict thresholds. The resulting benefit would have been the ability to scale the system for use with multiple URLLC services having different latency requirements.

Regarding claim 15, the combination of Xu, in view of Singh, Liu and Jheng teaches the operation method according to claim 12, wherein the RLF triggering condition further includes a second threshold 
Wherein Deenoo teaches wherein the Radio Link Monitoring is performed with strict low latency thresholds (that is multiple low latency thresholds) while using URLLC services [Deenoo, ¶579].
It would have been obvious to combine the teachings of Xu, in view of Singh, Liu and Jheng indicating a low latency (strict) threshold for low latency communication services which is less than non-strict latency thresholds, with the teachings of Deenoo which suggests that the low latency threshold of the combination of Xu, in view of Singh and Liu may be altered to exist in a formed invention with replicated parts having multiple low latency thresholds for URLLC communication services wherein the strict low latency thresholds are less than the non-strict thresholds. The resulting benefit would have been the ability to scale the system for use with multiple URLLC services having different latency requirements.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Singh, Liu Jheng and Deenoo as applied to claim 7 above, and further in view of Lee et al. US 2019/0380056 (hereinafter Lee).

Regarding claim 8, the combination of Xu, in view of Singh, Liu, Jheng and Deenoo, wherein the operation method according to claim 7, but does not teach the BLER of 10-6.
However, Lee teaches wherein the second threshold is a block error rate (BLER) of 10-6 [Lee, Fig. 1 & ¶3 ( FIG. 1 illustrates relation between core performance requirements for 5G, which are proposed in IMT 2020, and 5G performance requirements for each service scenario. In particular, uMTC services have extremely restricted Over-The-Air (OTA) latency requirements and requires high mobility and reliability (e.g., OTA Latency <1 ms, Mobility >500 km/h, and BLER < 10-6).
It would have been obvious to combine the teachings of Xu, in view of Singh, Liu, Jheng and Deenoo, indicating a low latency (strict) threshold for low latency communication services, with the teachings of Lee which suggests that the low latency threshold if used in uMTC. The resulting benefit would have been the ability to ensure compatibility between emerging new generation RATs [Lee, ¶2-3].

	Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Singh, Liu, Jheng as applied to claims 1 and 12 above, and further in view of Puliatti et al. US 8,712,411 (hereinafter Puli).

Regarding claims 11 and 16, the combination of Xu, in view of Singh, Liu and Jheng teaches the operation method according to claims 1 and 12 the RLF triggering condition [Xu, Figure 2, ¶71-¶78 and ¶81] and Liu teaches wherein the communications for LTE/mMTC, being normal communications service other than low-latency communication will have a timer value greater than the low latency communication of the URLCC type [ URLCC RLM timer (1millisecond) ¶8 of Liu is less than LTE/mMTC timer (several hundred milliseconds) ¶40 & ¶10-¶15 of Liu], but does not explicitly teach wherein it further includes a timer value of the timer for the low-latency communication service (low latency 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Xu, indicating a system and method of receiving radio link failure conditions and utilizing trigger conditions including latency requirements, with the teachings of Puli, indicating that low latency service timers may have a value less than the high latency service timers. The resulting benefit would have been the ability to set or adjust the system to detect when key performance indicators are showing signs of link degradation pertaining to each specialized high latency and low latency communication service.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467